IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOSEPH E. KENNEY,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Petitioner,                   DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1127

DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR
VEHICLES,

      Respondent.

___________________________/

Opinion filed July 17, 2014.

Petition for Writ of Certiorari.

David M. Robbins and Susan Z. Cohen, of Epstein & Robbins, Jacksonville, for
Petitioner.

Stephen D. Hurm, General Counsel, and Damaris Reynolds, Assistant General
Counsel, Pinellas Park, for Respondent.




PER CURIAM.

      DENIED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.